Citation Nr: 1642756	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  05-27 541	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for cirrhosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia, that granted entitlement to service connection for cirrhosis and assigned a noncompensable evaluation.  The Veteran filed a notice of disagreement dated in April 2012 with the evaluation, and the RO issued a statement of the case dated in December 2012.  The Veteran's attorney filed a statement in lieu of Form 9 received on February 5, 2013.

In a March 28, 2016 letter, the Veteran's attorney requested that the Board wait the full 90 days from its March 1, 2016 letter indicating that the case had been returned to the Board's docket before issuing its decision, in order for additional argument to be submitted.  As more than 90 days had elapsed since March 1, 2016, the Board decided the claim in a decision dated June 30, 2016.

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In this case, the Board issued a decision dated June 30, 2016, denying a compensable rating for service-connected cirrhosis.  However, the Board did not address a March 31, 2016, letter from the Veteran that notified the Board that VA had not yet fulfilled a request for request for records that were originally requested on January 15, 2016.  In the March 31, 2016 letter, the Veteran also requested an additional 60 day extension of time to begin running after satisfaction of the document request.  The Veteran's document request was satisfied when the Records Management Center forwarded the requested documents on May 27, 2016.  

Because the Board issued a decision on June 30, 2016, before 60 days had passed since the May 27, 2016 fulfillment of the Veteran's document request without addressing the March 31, 2016 request for an additional 60 day extension, the Board finds that it is proper to vacate the June 30, 2016 decision.  38 C.F.R. § 3.109(b) (denials of time limit extensions are separately appealable issues).  

Accordingly, the June 30, 2016 Board decision addressing the issue of entitlement to a compensable rating for cirrhosis is vacated.

60-DAY EXTENSION

This decision also responds to Veteran's motion for an extension of time dated March 31, 2016.  In the motion, the Veteran requested an additional 60-day period of time in order to obtain and submit additional evidence and/or argument in support of this appeal.

This proceeding has been assigned to the undersigned Veterans Law Judge under the provisions of 38 U.S.C.A. § 7102(a) (West 2014).  That statutory provision mandates that the assigned Veterans Law Judge make a determination on the proceeding, including any motion filed in connection therewith.  

As good cause has been presented, a 60-day extension of time is warranted, to begin running from the date of this decision. 




	                        ____________________________________________
	Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals


